EXHIBIT 10.2

AXIS CAPITAL HOLDINGS LIMITED

2007 LONG-TERM EQUITY COMPENSATION PLAN

Employee Restricted Stock Unit Agreement

You (the “Participant”) have been granted an award of Restricted Stock Units
(the “Award”) with a value based on ordinary shares, par value $0.0125 per share
(“Shares”), of AXIS Capital Holdings Limited, a Bermuda company (the “Company”),
pursuant to the AXIS Capital Holdings Limited 2007 Long-Term Equity Compensation
Plan (the “Plan”). The date of grant of the Award (the “Award Date”) and the
number of Restricted Stock Units subject to the Award (the “Award Units”) are as
set forth in your restricted stock unit account maintained on the Smith Barney
Benefit Access website or such other website as may be designated by the
Committee (“Benefit Access”). This Award constitutes an unfunded and unsecured
promise of the Company to deliver (or cause to be delivered to you) on the terms
and conditions set forth herein the Award Units.

By your acceptance of the grant of the Award on Benefit Access, you agree that
the Award is granted under and governed by the terms and conditions of the Plan
and this Restricted Stock Unit Agreement (the “Agreement”).

1. GRANT OF RESTRICTED STOCK UNITS.

(a) Award. On the terms and conditions set forth in this Agreement, the Company
hereby grants to the Participant on the Award Date the Award.

(b) Plan and Defined Terms. The Award is granted pursuant to the Plan, a copy of
which the Participant acknowledges having received. The terms and provisions of
the Plan are incorporated into this Agreement by this reference. All capitalized
terms that are used in this Agreement and not otherwise defined herein shall
have the meanings ascribed to them in the Plan.

2. PERIOD OF RESTRICTION.

(i) The Restricted Stock Units subject to the Award shall be restricted during
the period (the “Period of Restriction”) commencing on the Award Date and
expiring on the first to occur of:

(a) The vesting of the Award Units. The Award Units shall vest in four equal
installments on the first, second, and third anniversary of the Grant Date with
the fourth installment vesting on December 15 of the third anniversary year from
the date of grant; provided, that if the Award Units are not evenly devisable by
four, then no fractional units shall vest or be exercised and the installments
shall be as equal as possible with any smaller installments vesting first;

(b) The Participant’s death or permanent Disability; or



--------------------------------------------------------------------------------

(c) The date of the Participant’s termination without Cause or termination for
Good Reason, in each case, within 24 months following a Change in Control.

(d) Definitions. As used herein, the following terms shall have the meanings set
forth below:

1) “Cause” shall have the meaning set forth in the Participant’s employment
agreement with the Company, if any, or in the absence of an employment agreement
definition shall mean (A) any act or omission which constitutes a material
breach by the Participant of the terms of his or her employment, (B) the
Participant’s conviction of a felony or commission of any act which would rise
to the level of a felony, (C) the Participant’s conviction or commission of a
lesser crime or offense that adversely impacts or potentially could impact upon
the business or reputation of the Company and/or affiliates and subsidiaries in
a material way, (D) the Participant’s willful violation of specific lawful
directives of the Company, (E) the Participant’s commission of a dishonest or
wrongful act involving fraud, misrepresentation, or moral turpitude causing
damage or potential damage to the Company and/or its affiliates and
subsidiaries, (F) the Participant’s willful failure to perform a substantial
part of the Participant’s duties or (G) the Participant’s breach of fiduciary
duty.

(2) “Good Reason” shall have the meaning set forth in the Participant’s
employment agreement with the Company, if any, or in the absence of an
employment agreement definition shall mean (A) the scope of the Participant’s
position, authority or duties with the Company is materially adversely changed,
(B) the Participant’s compensation is not paid or is materially reduced or there
is a material adverse change in the Participant’s employee benefits or (C) the
Participant is required by the Company to relocate to a place more than 50 miles
from the Participant’s current place of employment; provided that, in each case,
“Good Reason” shall not exist unless the Participant provides the Company with
written notice of the Participant’s intent to terminate employment as a result
of such event, providing the specific reasons therefore, and the Company does
not make the necessary corrections within thirty days of receipt of the
Participant’s written notice, following which the Participant may terminate his
or her employment for “Good Reason” within the ten days following expiration of
such thirty day notice period.

(ii) Absent subsequent Committee action, the Award Units will not automatically
vest upon the Participant’s Retirement.

(iii) Notwithstanding the foregoing, to the extent that the Participant is party
to an employment agreement with the Company that provides for vesting of the
Participant’s restricted stock units on an accelerated or otherwise more
favorable basis as compared to the terms set forth in this Section 3, then the
Award Units shall vest pursuant to the terms set forth in such employment
agreement.



--------------------------------------------------------------------------------

3. ISSUANCE OF AWARD UNITS.

Subject to the Participant’s continued employment with the Company during the
Period of Restriction, the Company shall deliver to the Participant promptly
following the close of the Period of Restriction the Award Units. In the event
that the Participant’s employment terminates for any reason prior to close of
the Period of Restriction (except as described in Section 2(b)), the Award will
immediately terminate and the Company will have no further obligation or
liability to the Participant. Subject to Section 4, any Award Units issued to
the Participant generally shall have the rights and privileges of a shareholder
of the Company as to such Units.

4. RESTRICTIONS, VOTING RIGHTS AND DIVIDEND EQUIVALENTS.

(a) Restrictions. The Award may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated at any time.

(b) Voting Rights. Prior to the delivery of Award Units pursuant to this
Agreement, the Participant shall not be entitled to exercise any voting rights
with respect to the Restricted Stock Units (or the Award Units) and, except as
provided in Section 4(c), shall not be entitled to receive dividends or other
distributions with respect to the Award Units.

(c) Dividend Equivalents. Dividend equivalents may be paid to the Participant
with respect to the Award Units during the Period of Restriction as determined
from time to time by the Committee. Any dividend equivalents paid with respect
to the Award Units during the Period of Restriction will be held by the Company,
or a depository appointed by the Committee, for the Participant’s account, and
interest may be paid on the amount of cash dividend equivalents held at a rate
and subject to such terms as may be determined by the Committee. All cash or
share dividend equivalents so held, and any interest so paid, shall be payable
at the same time as the Award Units are delivered as set forth in Section 3 and
shall be forfeited and shall not be paid in the event the Award is terminated as
set forth in Section 3.

(d) Leaves of Absence. For any purpose under this Agreement, employment shall be
deemed to continue while the Participant is on a bona fide leave of absence, if
such leave was approved by the Company in writing and if continued crediting of
employment for such purpose is expressly required by the terms of such leave or
by applicable law (as determined by the Company).

5. RESTRICTIONS ON TRANSFER.

(a) Transfer Restrictions. Regardless of whether the offering and sale of Units
under the Plan have been registered under the U.S. Securities Act of 1933, as
amended (the “Securities Act”) or otherwise, the Company, in its sole
discretion, may impose restrictions upon the sale, pledge or other transfer of
such Award Units (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Company’s Bye-Laws, the Securities Act, the U.S.
Securities Exchange Act of 1934, as amended, the securities laws of any country
or state or any other applicable law, rule or regulation.



--------------------------------------------------------------------------------

(b) Legends. All certificates evidencing Award Units issued under this Agreement
shall bear such restrictive legends as are required or deemed advisable by the
Company under the provisions of any applicable law, rule or regulation
(including to reflect any restrictions to which you may be subject under any
applicable securities laws). If, in the opinion of the Company and its counsel,
any legend placed on a stock certificate representing Award Units issued under
this Agreement is no longer required, the holder of such certificate shall be
entitled to exchange such certificate for a certificate representing the same
number of Units but without such legend.

6. MISCELLANEOUS PROVISIONS.

(a) Bye-Laws. All Units acquired pursuant to this Agreement shall be subject to
any applicable restrictions contained in the Company’s Bye-Laws.

(b) No Retention Rights. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue employment for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company or any Affiliate employing or retaining the Participant or of the
Participant, which rights are hereby expressly reserved by each, to terminate
his or her employment at any time and for any reason, with or without Cause.

(c) Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon delivery by hand, upon delivery by
reputable express courier or, if the recipient is located in the United States,
upon deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid. Notice shall be addressed to the Company at
its principal executive office and to the Participant at the address that he or
she most recently provided in writing to the Company.

(d) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of Bermuda.

(e) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

(f) Modification or Amendment. This Agreement may be amended or modified by the
Committee; provided that any amendment or modification that would adversely
affect the Participant’s rights with respect to the Award must be made by
written agreement executed by the parties hereto; and provided, that the
adjustments permitted pursuant to Sections 4(b) and 7(c) of the Plan may be made
without such written agreement.

(g) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.